Citation Nr: 1003164	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine.

2.  Whether new and material evidence sufficient to reopen 
the claim of service connection for spondylolisthesis has 
been submitted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran had active military service from March 1960 to 
May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

This case has previously come before the Board.  In June 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Veteran failed to appear for a scheduled hearing in 
December 2005.  Good cause having not been shown for the 
failure to appear, the hearing request is considered 
withdrawn.  


FINDINGS OF FACT

1.  In an August 2000 rating decision, the application to 
reopen a claim of entitlement to service connection for 
spondylolisthesis was denied.  The Veteran did not file a 
notice of disagreement and that decision is final.  

2.  Evidence submitted since the August 2000 rating decision 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim and is 
cumulative or redundant.  

3.  The competent evidence does not establish that arthritis 
of the spine was manifest in service or within the initial 
post-service year or that arthritis of the spine is 
attributable to service.  




CONCLUSIONS OF LAW

1.  The August 2000 rating decision, which denied reopening 
the claim of entitlement to service connection for 
spondylolisthesis is final.  Evidence submitted since that 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  Arthritis of the spine was not incurred or aggravated in 
active service, and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
October 2003, April 2005, December 2005, July 2007, August 
2008, and August 2009 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court clarified VA's duty to notify in the context 
of claims to reopen.  With respect to such claims, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant in 
August 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the claimant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Board notes that an April 2000 VA record notes that the 
Veteran is receipt of Social Security Administration (SSA) 
benefits.  The duty to assist does not attach to obtaining 
SSA records in this case.  The Court has indicted that a SSA 
determination is pertinent to the veteran's ability to engage 
in substantial gainful employment.  See Martin v. Browne, 4 
Vet. App 134, 140 (1993).  In this case, however, the 
critical issue is not whether the veteran is employable.  
Rather, the issues are ones of service incurrent and in-
service aggravation.  To the extent that the SSA records 
pertain to the back, a back injury 15 years earlier was 
noted, and the 1986 private treatment records reflect a work-
related back injury with post-operative diagnoses of 
spondylolysis with spondylolisthesis and severely scarred end 
nerve root on the right, and conjoined left L4-5 nerve root.  
In this case, the Board finds that SSA records associated 
with a back injury decades after service would not assist in 
substantiating whether a preexisting spondylolisthesis was 
aggravated by service or whether arthritis was shown during 
service or the initial post-service year, would serve no 
useful purpose and be a waste of limited government 
resources.  Accordingly, a SSA determination many years post 
service in association with a work-related back injury 
decades after service is not relevant.  See Golz v. Shinseki, 
No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A(b).  

The Board also finds that a VA examination is not necessary 
to determine whether his spondylolisthesis or arthritis of 
the spine is related to his period of honorable service, as 
the standards of the decision of the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although spondylolisthesis was identified in 
service, it was determined that it preexisted service and was 
not aggravated in service, and arthritis was not shown during 
service or within the initial post-service year, and relevant 
complaints many years post service have been attributed to a 
post-service work-related injury.  Further, spondylolisthesis 
relates to a new and material issue and new and material 
evidence has not been submitted.  38 C.F.R. § 3.159 
(c)(4)(C)(iii).  In light of these findings, the prongs of 
McLendon have not been met.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006 and August 2008.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

Initially, the Board finds that there has been substantial 
compliance with the June 2007 Board remand.  The Veteran was 
provided with the identified notice and additional VA 
treatment records have been associated with the claims file.  
Thus, the Board is able to proceed with a decision.  

I.  New & Material Evidence

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The AOJ denied the application to reopen a claim of 
entitlement to service connection for spondylolisthesis in an 
August 2000 rating decision based on a finding that new and 
material evidence had not been submitted showing that 
preexisting spondylolisthesis was aggravated in service.  The 
Veteran did not file a notice of disagreement.  

In September 2003, the Veteran filed an application to reopen 
the claim of entitlement to service connection for 
spondylolisthesis.  On appeal is the April 2004 rating 
decision, in which the AOJ determined that no new and 
material evidence had been submitted sufficient to reopen the 
claim.  Having reviewed the record, the Board finds that the 
additional evidence submitted is not new and material.

At the time of the last prior final decision in August 2000, 
the record included the service records, post-service medical 
records, and the Veteran's statements.  The evidence was 
reviewed and the claim was not reopened.  The Veteran did not 
file a notice of disagreement and that decision is final.  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

A determination in this case requires competent evidence.  
The Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to in-service aggravation of 
a preexisting spondylolisthesis.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

The Board notes that service records, to include a March 1961 
treatment record and an April 1961 Medical Board report, 
reflect the Veteran's report of having had back pain since 
the age of about 11 or 12 and establish that 
spondylolisthesis at L5 to S1 existed prior to service 
entrance and was not aggravated during service.  The 
additional evidence submitted, to include the Veteran's 
assertions in September 2009 to the effect that had not been 
injured playing football at age 14, even if accepted as true, 
does not relate to an unestablished fact or raise a 
possibility of substantiating the claim in this case.  The 
Board notes that lay assertions of medical causation cannot 
serve as the predicate to reopen a claim for compensation 
benefits.  Moray v. Brown, 5 Vet. App. 211 (1993).  

The additional VA records associated with the claims file 
reflect complaints and treatment of back pain, with an 
assessment of lumbar strain versus torn lumbar disc in July 
1998 and a July 1998 x-ray examination report shows 
spondylolisthesis at L5-S1 and L5 posterial arch defect.  
There competent evidence, however, does not establish in-
service aggravation of preexisting spondylolisthesis.  

The Board notes that an April 2000 VA record notes that the 
Veteran is receipt of Social Security Administration (SSA) 
benefits.  The duty to assist does not attach to obtaining 
SSA records in this case.  The Court has indicted that a SSA 
determination is pertinent to the veteran's ability to engage 
in substantial gainful employment.  See Martin v. Browne, 4 
Vet. App 134, 140 (1993).  In this case, however, the 
critical issue is not whether the veteran is employable.  
Rather, the issue is one of in-service aggravation.  To the 
extent that the SSA records pertain to the back, a back 
injury 15 years earlier was noted, and the 1986 private 
treatment records reflect a work-related back injury with 
post-operative diagnoses of spondylolysis with 
spondylolisthesis and severely scarred end nerve root on the 
right, and conjoined left L4-5 nerve root.  In this case, the 
Board finds that SSA records associated with a back injury 
decades after service would not assist in substantiating 
whether a preexisting spondylolisthesis was aggravated by 
service.  Accordingly, a SSA determination many years post 
service is not relevant.  See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. § 5103A(b).  Remanding 
this case for the purpose of attempting to obtain the SSA 
records, where the records do not pertain to the issue at 
hand, would serve no useful purpose.

The Board finds that the additional evidence submitted is 
cumulative or redundant, does not relate to unestablished 
fact and does not raise a reasonable possibility of 
substantiating the claim and is not new and material.  
Therefore, the application to reopen the claim of entitlement 
to service connection for spondylolisthesis is denied and the 
claim is not reopened.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts entitlement to service connection for 
arthritis of the spine.  Having reviewed the evidence, the 
Board finds that service connection for spine arthritis is 
not warranted.  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain, as well as that he was not injured playing football at 
age 14, as reflected in correspondence received in September 
2009.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

Initially, the Board notes that service records, to include 
an April 1961 Medical Board report, reflect relevant 
complaints attributable to preexisting spondylolisthesis.  
The records are negative for a diagnosis of spine arthritis 
during service or within the initial post-service year.  The 
Board notes that the only defect reported on the April 1961 
separation examination report is spondylolisthesis.  

The Board notes that the record reflects that the Veteran is 
in receipt of Social Security Administration (SSA) benefits.  
The duty to assist does not attach to obtaining SSA records 
in this case.  The Court has indicated that a SSA 
determination is pertinent to the veteran's ability to engage 
in substantial gainful employment.  See Martin v. Browne, 4 
Vet. App. 134, 140 (1993).  In this case, however, the 
critical issue is not whether the Veteran is employable.  
Rather, the issue is one of in-service incurrence.  

In light of the facts and circumstances in this case, to 
include a finding that arthritis of the spine was not shown 
during service or within the initial post-service year, 
coupled with the initial documented complaints in regard to 
the back in 1986 in association with a work-related back 
injury, post-operatively diagnosed as spondylolysis with 
spondylolisthesis and severely scarred end nerve root on the 
right, and conjoined left L4-5 nerve root, the Board finds 
that the SSA determination in association with a work-related 
back injury decades after service is not relevant.  See, 
e.g., Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010); see also 38 U.S.C.A. § 5103A(b).  

In addition, while the Veteran stated in his September 2003 
claim that 15 years after separation his doctor told him that 
his back problem was due to an injury and not congenital and 
that he had arthritis in his back due to a back injury in 
Germany, the Veteran is not service connected for 
spondylolisthesis, and thus, service connection on a 
secondary basis is not warranted.  In addition, as noted, the 
private records, dated in 1986, reflect a work-related back 
injury necessitating surgery.  In this case, the Board has 
accorded more probative value to the contemporaneous records 
and objective medical findings.  

The Board notes that a private record, dated in September 
2003, reflects complaints of back pain in association with a 
post umbilical hernia repair.  In regard to the Veteran's 
assertions in his June 2004 notice of disagreement to the 
effect that he had been transferred in association with a 
back injury during service in 1962, the Board notes that the 
Veteran was separated in 1961, and the clinical records, 
dated in 1961, reflect that he was transferred between 
Fitzsimons General Hospital and Frankfurt, Germany, with a 
diagnosis of preexisting spondylolisthesis.  In this case, 
the Board has accorded more probative value to the 
contemporaneous service records.  

In addition, while the impression of a July 1998 x-ray 
examination report was spondylolisthesis at L5-S1 and L5 
posterior arch defect, an assessment of lumbar strain versus 
torn lumbar disc was noted in July 1998, and an April 2000 VA 
record notes that degenerative joint disease of the spine was 
worse, a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim and weighs against the 
claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  The initial post-service 
documented complaints relevant to the claim are in 1986 in 
association with a work-related back injury.  The competent 
evidence does not establish arthritis of the spine related to 
service.  

To the extent that continuity of back pain symptoms and 
chronic back pain have been noted, to include in a November 
2005 VA record, the Board has accorded more probative value 
to the competent, objective medical evidence relating 
relevant symptoms to nonservice-connected nonservice-
connected spondylolisthesis and or in association with the 
1986 work-related back injury.  The Board notes that a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

The application to reopen the claim of entitlement to service 
connection for spondylolisthesis is denied.  

Service connection for arthritis of the spine is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


